180 F.2d 169
Stewart CHRISTOPHER, Appellant,v.W. F. AMRINE, Superintendent of London Prison Farm, et al., Appellees.
No. 10984.
United States Court of Appeals Sixth Circuit.
February 15, 1950.

Appeal from the United States District Court for the Southern District of Ohio; Mell G. Underwood, Judge.
Stewart Christopher, London Prison Farm, London, Ohio, for appellant.
Walter Hill, Columbus, Ohio, for appellees.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon an appeal from the order of the District Court denying a petition for a writ of habeas corpus, and it appearing that the said petition was based upon the grounds that petitioner's rights and remedies in the state courts of Ohio, in which he was convicted, were inadequate, or lost by negligence of counsel, or not available because he is a person of indigent circumstances, and that his petition for a writ of habeas corpus had been denied in the lower courts of Ohio; and there being no showing that appellant's rights and remedies in the state courts are inadequate, nor any showing that he has exhausted the remedies available in the courts of the State of Ohio, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the District Court denying the petition for the writ of habeas corpus be and is hereby affirmed.